DISMISS; and Opinion Filed January 8, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00953-CV

                            SENRICK WILKERSON, Appellant

                                               V.

DALLAS COUNTY COURT OFFICERS: PROSECUTOR BROOKE B. GRONA-ROBB
& CALVIN D. JOHNSON, DALLAS COUNTY SHERIFF OFFICE, DALLAS POLICE
    DEPARTMENT, AND DALLAS COUNTY LEW STERRETT JAIL & ITS
                 GOVERNMENT OFFICERS, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04707

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart

       Appellant’s brief was originally due October 18, 2014. Despite being given more than

sixty additional days to file the brief and being warned that failure to comply would result in

dismissal of the appeal, appellant has failed to file the brief. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id., 42.3(b),(c).



                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE
140953F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00953-CV         V.                      Trial Court Cause No. DC-14-04707.
                                                   Opinion delivered by Justice Stoddart.
DALLAS COUNTY COURT OFFICERS:                      Justices Francis and Evans participating.
PROSECUTOR BROOKE B. GRONA-
ROBB & CALVIN D. JOHNSON,
DALLAS COUNTY SHERIFF OFFICE,
DALLAS POLICE DEPARTMENT, AND
DALLAS COUNTY LEW STERRETT
JAIL & ITS GOVERNMENT OFFICERS,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Dallas County Court Officers: Prosecutor Brooke B. Grona-
Robb & Calvin D. Johnson, Dallas County Sheriff Office, Dallas Police Department, Dallas
County Lew Sterrett Jail & Its Government Officers recover their costs, if any, of this appeal
from appellant Senrick Wilkerson.


Judgment entered this 8th day of January, 2015.




                                             –2–